Citation Nr: 0814159	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-20 502A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the left leg and left shoulder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, 
including secondary to PTSD.

4.  Entitlement to service connection for a heart disorder, 
including secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In his June 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board, i.e., a Travel Board hearing.  In subsequent 
November 2004 correspondence, the veteran indicated that he 
instead preferred a video-conference hearing.  And pursuant 
to this request, in a December 2007 letter the RO notified 
him that his video-conference hearing was scheduled for 
January 22, 2008.  However, he failed to appear for his 
hearing and has not provided any explanation for his absence 
or requested to reschedule his hearing.  Therefore, his 
hearing request is considered withdrawn.  
See 38 C.F.R. §§ 20.702(d), 20.704(d) (2007). 


FINDINGS OF FACT

1.  The veteran did not receive the Purple Heart Medal, and a 
separation examination report dated in February 1946 makes no 
reference to a shrapnel wound to his left leg or left 
shoulder.  

2.  Evidence indicates that a one-inch piece of shrapnel was 
removed from the veteran's left leg in 1982.  

3.  No competent medical evidence indicates the veteran 
sustained a shrapnel wound to his left leg or left shoulder 
during his military service. 

4.  The most probative evidence indicates the veteran does 
not have PTSD as a result of a stressor related to his 
military service.

5.  The veteran's hypertension and heart disease were first 
diagnosed many years after service and have not been linked 
by competent medical evidence to his military service.


CONCLUSIONS OF LAW

1.  Residuals of shrapnel wounds to the left leg and left 
shoulder were not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

3.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, 
or chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  A heart disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is requesting service connection for residuals of 
shrapnel wounds to his left leg and left shoulder, PTSD, 
hypertension, and a heart condition.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate review.  
The Board will then address these claims on their merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2002, September 2002, October 2002, August 2003, March 2006, 
December 2006, and February 2007, three of which were sent 
prior to the initial RO decision that is the subject of this 
appeal.  The letters informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.

As for the Dingess requirements, these were addressed in the 
March 2006 letter.  In any event, however, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the underlying 
claims for service connection.  So any questions as to the 
appropriate downstream disability rating or effective date to 
be assigned are moot.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102 (2007) (harmless 
error).



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims, which is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Concerning this, his service medical records are unavailable, 
except for the report of his military separation examination.  
However, it appears the RO made numerous attempts to obtain 
these missing records from the National Personnel Records 
Center (NPRC), as well as from the veteran personally.  The 
NPRC indicated there were no service medical records or 
reports from the Office of Surgeon General (SGO).  It thus 
appears the RO properly searched alternative sources in an 
attempt to assist the veteran in proving his claims.  
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The RO also requested all medical records identified by the 
veteran and his representative.  Some of these private 
treatment records, however, could not be obtained either 
because they no longer exist or because the physicians could 
not be located.  The veteran was also unable to produce these 
records, as he indicated on several occasions that he had no 
other evidence or information in his possession to submit.  
See, for example, his January 2007 statement in support of 
claim (VA Form 21-4138) and the attached VCAA notice response 
form.

The record shows the veteran was scheduled for a March 23, 
2007, VA compensation examination, but like his hearing, he 
also failed to report for his medical evaluation and did not 
provide any explanation or other justification.  
VA regulation provides that, when a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2007).  Also, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is not a one-
way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

So in light of the veteran's failure to report for his 
hearing scheduled for January 2008 and his VA examination 
scheduled for March 2007, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

II.  Residuals of Shrapnel 
Wounds to the Left Leg and 
Left Shoulder

The veteran claims that he sustained shrapnel wounds to his 
left leg and left shoulder after a bomb exploded in April 
1945 while he was stationed in the European theater during 
World War II.  For the reasons set forth below, however, the 
Board finds that the preponderance of the evidence is against 
his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection generally requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As already alluded to, the veteran's service medical records 
- except for the report of his February 1946 separation 
examination - are unavailable.  And as also already alluded 
to, when at least a portion of the service medical records 
are lost or missing, the Court has held that VA has a 
heightened duty "to consider the applicability of the benefit 
of the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision ...."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).



Although in this situation - when records are missing, there 
is a heightened obligation to more fully explain the reasons 
and bases for a decision, this does not obviate the need to 
have medical nexus evidence supporting the claim.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, 
there is no reverse presumption for granting the claim.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

The report of the veteran's military separation examination, 
which is of record, makes no reference to any injury - 
shrapnel wounds included - involving his left lower 
extremity or left shoulder.  This report thus provides highly 
probative evidence against his claim that he injured his left 
leg and left shoulder in service.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

The veteran argues that, since the record shows he was 
involved in combat, these injuries must be presumed under the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  
This statute and regulation provides a relaxed evidentiary 
standard of proof with respect to the issue of an in-service 
injury for any injury alleged to have been incurred in 
combat.  Id; see also Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality." VAOPGCPREC 12-99.

But, contrary to the veteran's assertion, the record does not 
indicate he engaged in combat with an enemy force.  His DD 
Form 214 notes he was awarded the Victory Medal, the American 
Theater ribbon, the European-African-Middle Eastern Theater 
Ribbon with 2 Bronze Battle Stars and 1 Overseas Service Bar, 
the Good Conduct Medal, and the Croix De Guerre.  However, 
none of these medals or awards indicates combat service.  The 
fact that he did not receive an award for combat, such as the 
Purple Heart Medal (for his alleged shrapnel wounds), 
constitutes highly probative evidence that he likely did not 
participate in combat.  As such, the evidence of record does 
not support the assertion that he engaged in combat while on 
active duty.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d).

In any event, the reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either a current disability or of a nexus (i.e., link) 
between the current disability and service, both of which 
generally require competent medical evidence.  See generally, 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  And in this case there is 
still no evidence of a current disability related to service. 

The only evidence of a shrapnel wound is correspondence from 
H.Z., M.D., dated in October 2001, wherein he indicates that 
he had removed a one-inch piece of shrapnel from the 
veteran's left leg in 1982.  Thus, one can assume that the 
veteran has a residual scar on his left leg as a result of 
this piece of shrapnel and its surgical removal, thereby 
establishing the essential element of a current disability.

But the claim still fails because there is still no credible 
evidence as to how this piece of shrapnel became lodged in 
the veteran's left leg, and thus no evidence that it occurred 
in service.  Indeed, Dr. H.Z.'s correspondence indicates this 
piece of shrapnel was first discovered in 1982, approximately 
thirty-six years after the veteran's separation from active 
duty, thereby providing compelling evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

By the same token, there is no evidence the veteran has any 
kind of residual shrapnel wound to his left shoulder.  H.Z. 
only mentioned the veteran's left leg in his October 2001 
correspondence.  The Board also reviewed VA outpatient 
treatment records dated from 2002 to 2006, none of which 
makes any reference to an injury or a residual scar involving 
the veteran's left shoulder from a shrapnel wound.  

Since there is no medical evidence of a current disability 
involving a shrapnel wound to the left shoulder, this part of 
the veteran's claim must also be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

The only evidence that the veteran has a current disability 
involving his left leg and left shoulder related to shrapnel 
wounds in service are the lay statements provided by him and 
his sister.  He is competent to testify as to the 
circumstances surrounding a shrapnel wound to his left leg 
and left shoulder in service, as this type of incident is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  But in light of the fact that he did not 
receive the Purple Heart Medal, or any other combat award, 
and that no such injuries were noted during his military 
separation examination, the Board does not find his 
statements concerning these injuries to be credible.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  See also 38 C.F.R.§ 3.159(a)(2) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of 
shrapnel wounds to his left leg and left shoulder.  In 
reaching this decision, the Board has carefully considered 
the doctrine of reasonable doubt.  But as the preponderance 
of the evidence is clearly against his claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

III.  PTSD

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a PTSD 
diagnosis, will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 C.F.R. § 3.304(f)(1); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(1); and 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain other objective information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.  The Board notes that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail...."  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  See also Pentecost v. Principi, 
16 Vet. App. 124 (2002).

In this case, the veteran claims that he developed PTSD as a 
result of stressors he experienced while serving in the 
European theater during World War II.  In particular, he 
claims that he witnessed the death of two friends during an 
attack by German forces.  He reported that a service member 
named "Potts" had his legs blown off and that another 
service member named "Cape" was shot in the head.  The 
veteran also reiterated the story of how he received shrapnel 
wounds to his left leg and left shoulder, although admitting 
he did not receive the Purple Heart Medal for either injury.

Unfortunately, again, the veteran's service medical records, 
except for the report of his February 1946 military 
separation examination, are unavailable.  Nevertheless, the 
separation examination report makes no reference to an injury 
involving his left lower extremity or left shoulder.  Also, a 
psychiatric evaluation at that time was normal.  But 
irrespective of the unavailability of most of his service 
medical records, his claim fails because the evidence shows 
he does not currently have the required PTSD diagnosis - 
regardless of whether any of his alleged incidents 
("stressors") are true.



The only reference to this diagnosis is in a June 2001 report 
by W.D., D.O.  In this report, Dr. W.D. recorded the 
veteran's history of receiving shrapnel wounds to his left 
leg and left shoulder during a bomb blast in April 1945.  The 
veteran also reported that the man to his left (Cape) was hit 
in the head, and that the man to his right (Potts) had his 
legs blown off.  Dr. W.D. thus concluded the veteran has 
post-traumatic shock syndrome as a result of these stressors.  
So it appears as though Dr. W.D. has diagnosed the veteran 
with PTSD [post-traumatic shock syndrome] as a result of 
these alleged in-service stressors. 

But more comprehensive PTSD screening by VA in February 2006 
revealed a score of zero, meaning there is absolutely no 
evidence of PTSD.  This report has greater probative value 
than Dr. W.D.'s report because PTSD screening - the accepted 
litmus test to determine if the disorder is present - was 
entirely negative, while Dr. W.D. provided no supporting 
rationale at how he arrived at the diagnosis of post-
traumatic shock disorder.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  See 
also Black v. Brown, 10 Vet. App. 279 (1997) (indicating an 
opinion may be reduced in probative value even where the 
statement comes from someone with medical training, if the 
medical issue requires special knowledge).  See also 
Guerrieri v. Brown, 4 Vet. App. 467 (1993) (indicating the 
probative value of medical opinion evidence is based on the 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  

Because the most probative evidence indicates the veteran 
does not have PTSD, his claim must be denied based on his 
failure to prove the essential element of a current 
disability.  Brammer, 3 Vet. App. at 225 (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  This, in turn, also means the Board need not 
discuss whether there is credible supporting evidence that 
his claimed in-service stressors actually occurred because, 
without this required diagnosis, there is no current 
condition to link to his military service.

In addition to the medical evidence, the Board has considered 
the veteran's lay statements that he has PTSD as a result of 
the alleged in-service stressors.  Although he is competent 
to report psychiatric symptoms (e.g., anxiety, depression, 
sleeplessness) that he experienced, he is not competent to 
attribute his symptoms to a diagnosis of PTSD, which requires 
medical expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  Accordingly, the appeal is denied.

IV.  Hypertension and a Heart 
Disorder, Including Secondary 
to PTSD

The veteran claims that he developed hypertension and a heart 
condition as a result of his PTSD, which, as mentioned, he 
believes should be service connected.  See 38 C.F.R. § 
3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (indicating service connection is permissible on an 
alternative secondary basis for disability that is 
proximately due to, the result of, or chronically aggravated 
by a service-connected condition).  But since service 
connection has not been established for PTSD, these claims 
fail under a secondary theory of service connection 
because there is no underlying service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998), indicating 
that, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.

The Board also finds that service connection for hypertension 
and a heart condition are not warranted on a direct 
incurrence basis either.  Nor is presumptive 
service connection warranted - recognizing that certain 
chronic diseases, including hypertension and heart disease, 
will be presumed to have been incurred in  service if 
manifest to a compensable degree of at least 10 percent 
within one year of discharge from service.  This presumption 
is rebuttable by probative evidence to the contrary  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if 
a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

Here, though, the record shows that both hypertension and 
heart disease were first diagnosed many years after the 
veteran's military service had ended.  In this regard, the 
report of his February 1946 military separation examination 
indicates his blood pressure was 120/80, so well within 
normal limits, and that his cardiovascular system also was 
normal on objective clinical examination.  Since this report 
was generated at the time of his separation from active duty, 
it provides highly probative evidence against his claims.  
See Struck, 9 Vet. App. at 147.

The Board also reviewed outpatient treatment records dated 
from 2002 to 2006, several of which list diagnoses of 
hypertension, coronary artery disease, ischemic heart 
disease, and a history of myocardial infarction (heart 
attack) in 1983.  Thus, the first evidence of heart disease 
was not until 1983, approximately 
thirty-seven years after the veteran's separation from active 
duty.  This lengthy period between service and his myocardial 
infarction and hypertension provides compelling evidence 
against his claims.  See Maxson, 230 F.3d at 1303.  
Also significant is the fact that the record contains no 
competent medical evidence that his hypertension and/or heart 
disease had their onset either while he was in service or 
during the one-year presumptive period after his service.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In light of these findings, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hypertension and a heart 
condition.  The Board has carefully considered the doctrine 
of reasonable doubt in denying these claims.  However, since 
the preponderance of the evidence clearly is against these 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
Accordingly, this claim must be denied.


ORDER

Service connection for residuals of shrapnel wounds to the 
left leg and left shoulder is denied.

Service connection for PTSD is denied.

Service connection for hypertension is denied. 

Service connection for a heart condition is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


